Case 2:19-cv-19611-MCA-LDW Document 41 Filed 10/20/20 Page 1 of 1 PageID: 3204




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

           CHAMBERS OF                                       MARTIN LUTHER KING COURTHOUSE
       MADELINE COX ARLEO                                       50 WALNUT ST. ROOM 4066
   UNITED STATES DISTRICT JUDGE                                     NEWARK, NJ 07101
                                                                      973-297-4903

 October 20, 2020

 VIA ECF

                                       LETTER ORDER

        Re:    Portal, et al. v. Levine, et al.,
               Civil Action No. 19-19611_________________________________________

 Dear Litigants:

          This matter comes before the Court on Plaintiffs’ Motion for Judgment by Default
 pursuant to Federal Rule of Civil Procedure 55(b), ECF No. 25. Plaintiffs submit the Motion
 without a brief in support. Absent a brief, it is unclear under which causes of action Plaintiffs
 move for default judgment. The Motion is DISMISSED without prejudice, and Plaintiffs may
 refile the Motion with a brief to address which causes of action they move under and how damages
 ought to be calculated. See Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536, 538 (D.N.J.
 2008) (holding that before entering a default judgment a court must determine whether the
 plaintiff’s complaint sufficiently pleads a cause of action and whether the plaintiff has proved
 damages).
                                                    SO ORDERED.

                                                  /s Madeline Cox Arleo__________
                                                  MADELINE COX ARLEO
                                                  UNITED STATES DISTRICT JUDGE
